                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                        GREENVILLE DIVISION

Joseph Myles Brown, Jr.,       )
                               )
                  Plaintiff,   )
                               )             Civil Action No. 6:18-cv-1284-TMC
      v.                       )
                               )                          ORDER
Charles Nations, M B Blackmon, )
                               )
                  Defendants.  )
_______________________________)

      On May 9, 2018, Plaintiff Joseph Myles Brown, Jr. (“Brown”), a state prisoner

proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983. (ECF No. 1).

Before the court are Defendants’ motion for summary judgment, (ECF No. 37), and

Brown’s motion to stay, (ECF No. 55). In accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge

for pretrial handling. The magistrate judge issued a Report and Recommendation

(“Report”) recommending that the court grant Defendants’ motion for summary

judgment (ECF No. 56). Brown filed objections to the Report. (ECF No. 58). The

matter is now ripe for review.

      The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S.

261, 270-71 (1976). The court need not conduct a de novo review when a party

makes only “general and conclusory objections that do not direct the court to a
specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In that case, case, the court reviews the

Report only for clear error. See Diamond v. Colonial Life & Accident Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005).

                 I. Factual Background and Procedural History

      In his complaint, Brown alleges that Defendants, who are investigators with

the Laurens County Sheriff’s Department, conducted an illegal search in violation

of the Fourth Amendment and provided false information in their application for a

search warrant that resulted in a conviction for which he is currently incarcerated.

(ECF No. 1 at 4-7). Specifically, Brown alleges that officers came to his residence

to serve him with an arrest warrant and that he immediately stepped outside and was

handcuffed and mirandized. Id. at 5-6. Brown alleges that Defendant Nations then

entered the premises “without consent” and conducted a search. Id. at 7. According

to Brown, Defendant Blackmon subsequently obtained a search warrant by

submitting a supporting affidavit falsely stating that officers “had been ‘allowed’”

into Brown’s house and that “they had found [Brown] in the bathroom area by a hole

in which a confidential source said narcotics were hidden.” Id. Brown contends that

Defendants “obtained the search warrant by lying, after they had already searched

[his] home.” Id. The search of Brown’s house yielded items including Sudafed,




                                          2
paraphernalia for manufacturing methamphetamine, and what appeared to be

methamphetamine residue. (ECF Nos. 37-1 at 3, 37-2 at 6-7).

      On September 10, 2018, Defendants filed a motion for summary judgment

(ECF No. 37), arguing that the alleged “search” performed prior to obtaining a search

warrant was merely “a protective sweep of the residence to ensure no one was in

there that may possibly harm the deputies,” (ECF No. 37-1 at 6), and that Brown

“failed to provide any evidence that the defendants deliberately or with a reckless

disregard for the truth made material false statements or omitted material facts with

the intent to make . . . the affidavit misleading,” id. at 8. Defendants also asserted

qualified immunity against Brown’s claims. Id. at 9-11.

      On September 18, 2018, Brown pled guilty to distribution of

methamphetamine and disposal of methamphetamine waste. (ECF No. 37-3 at 3,7).

Nevertheless, for the alleged constitutional violations committed by Defendants,

Brown seeks monetary damages for lost income and mental “stress.” (ECF No. 1 at

6).

      Defendants concede that “[t]he search warrant mistakenly identifies that the

plaintiff was found in the bathroom next to a hole in the floor when it was in fact

Tanya Gedding who was found in the bathroom.” (ECF No. 37-1 at 8). Defendants

suggest that this inaccuracy, however, was “insufficient to invalidate a warrant” and

that “[t]he officers still had probable cause to search the residence based on the


                                          3
distinct odor of marijuana that was apparent” to Deputy Shepard when he made an

earlier trip to Brown’s house. Id. at 2, 8. Brown filed a response, arguing, among

other things, that the affidavit was misleading because it implied that Defendants

detected the marijuana odor, not Deputy Shepard, and that Deputy Shepard was not

trained in narcotics detection. (ECF No. 42 at 4). Brown also disputes that the hole

in the floor was used for concealing narcotics. Id. at 5.

      On June 24, 2019, the magistrate judge issued an order sua sponte directing

the parties to submit briefs addressing the application of Heck v. Humphrey, 512

U.S. 477 (1994), “[i]n light of [Brown’s] current status as a state prisoner located in

the custody of the South Carolina Department of Corrections at Livesay Correctional

Institution.” (ECF No. 50 at 2). In Defendants’ response to the June 24 order, they

contend that, “[i]n accordance with the holding in Heck, to the extent the plaintiff

makes any allegations that are an attack on the validity of his criminal convictions

and prison sentence[,] the plaintiff is precluded by law from making any such

claims” as “plaintiff has failed to present any evidence that he has challenged his

convictions” or “received a favorable termination of them.” (ECF No. 53 at 2).

Brown responded to the June 24 order by filing a motion for a stay of this action

while he challenges his convictions. (ECF Nos. 54, 55). Brown did not dispute

Defendants’ position regarding the application and effect of Heck.




                                          4
      On July 10, 2019, the magistrate judge issued his Report concluding that

Brown’s claims are barred by Heck and recommending that the court grant

Defendants’ motion for summary judgment and dismiss the action without prejudice.

(ECF No. 56 at 5, 6). The magistrate judge further recommended that Brown’s

motion to stay be denied, noting that his “underlying criminal charges and his

conviction and sentence remain valid,” that “his civil claims cannot proceed until he

demonstrates otherwise,” and that he has offered “nothing to show” a “likelihood of

success” in invalidating his convictions. Id. at 6. The magistrate judge determined

that “[i]t would be inefficient and unnecessary to enter a stay here with no end in

sight, rather than dismiss the action without prejudice.” Id.

                                II. Legal Standards

      Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). In deciding whether a genuine issue of

material fact exists, the evidence of the non-moving party is to be believed and all

justifiable inferences must be drawn in his favor. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment. Factual disputes that are irrelevant or unnecessary will

not be counted.” Id. at 248. A litigant “cannot create a genuine issue of material


                                          5
fact through mere speculation or the building of one inference upon another.” Beale

v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985). “Where the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party, disposition by

summary judgment is appropriate.” Monahan v. Cty. of Chesterfield, 95 F.3d 1263,

1265 (4th Cir. 1996).

      “The decision to grant a stay is within the ‘sound discretion’ of a federal

district court.”   Brown-Thomas v. Hynie, No. 1:18-cv-02191-JMC, 2019 WL

1043724, at *3 (D.S.C. Mar. 5, 2019) (citing Ryan v. Gonzales, 568 U.S. 57, 74

(2013)). The burden rests on “the party seeking a stay” to “justify it by clear and

convincing circumstances outweighing potential harm to the party against whom it

is operative.” Id. (internal quotation marks omitted).

                                   III. Discussion

      Although Brown filed what purported to be objections to the Report (ECF No.

58), he does not object to the magistrate judge’s conclusion that Heck bars his claims.

Instead, Brown simply renews his motion for a stay so that he can have sufficient

time “to properly challenge the state.” Id. at 1. In their reply, Defendants respond

that dismissal of this action without prejudice, as recommended by the magistrate

judge, would permit Brown “to re-file if he so chooses when the matter is ripe” but

that Brown has not challenged his conviction to date. (ECF No. 60).




                                           6
      After a careful and thorough review of the record under the appropriate

standards, as set forth above, the court finds no clear error and adopts the Report

(ECF No. 56), which is incorporated herein by reference. Accordingly, the court

GRANTS Defendants’ motion for summary judgment, (ECF No. 37), and DENIES

Brown’s motion to stay, (ECF No. 55). The court DISMISSES this action without

prejudice.

      IT IS SO ORDERED.

                                                    s/Timothy M. Cain
                                                    United States District Judge


Anderson, South Carolina
August 8, 2019




                       NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          7
